Appeal from a judgment of the County Court of Ulster County (Vogt, J.), rendered July 2, 1985, convicting defendant upon his plea of guilty of the crime of forgery in the second degree.
We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. The judgment should therefore be affirmed and counsel’s application for leave to withdraw granted (see, Anders v California, 386 US 738; People v Cruwys, 113 AD2d 979).
*880Judgment affirmed. Mahoney, P. J., Kane, Main, Casey and Mikoll, JJ., concur.